Citation Nr: 0015391	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury.  




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from June 1989 to 
June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 1998, the veteran requested 
that his claims file be transferred to the VARO in Cleveland, 
Ohio.  In August 1999, the Board remanded the veteran's claim 
to the RO to afford him the opportunity to testify at a 
personal hearing.  

REMAND

At his October 1999 personal hearing at the RO, the veteran 
testified that he moved to Ohio in June 1998 and had 
undergone an initial physical examination at the VA facility 
in Lorain, Ohio, earlier in October 1999.  He was referred to 
the VA facility at Wade Park for magnetic resonance imaging 
(MRI) of his left knee, which was performed in mid-October 
1999.  The veteran stated that his next physical examination 
was scheduled in May 2000.  In December 1999, the RO 
requested copies of the veteran's treatment records from the 
VA medical facilities at Wade Park and Lorain.  The MRI 
report dated October 21, 1999, is of record, but the other 
records are not.  Although the VA treatment records were not 
received, in January 2000, the RO reconsidered the veteran's 
claim and assigned a 20 percent rating for his left knee 
disability.  However, VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

It is unclear from the record whether the foregoing records 
exist or whether the medical facilities simply failed to 
respond to the RO's request for their production.  The RO 
should obtain copies of all treatment records pertaining to 
the veteran, including the report of any physical examination 
conducted in May 2000.  In addition, if the requested records 
are not available, the record should reflect an explanation 
as to the reasons therefor.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 264 (1992).  

Further, the veteran testified that he lost time at work due 
to his service-connected left knee disability and said that 
in about 1996, he lost his job because he was unable to 
perform his duties.  He worked as a subcontractor, installing 
windows and roofing, which required extensive use of ladders 
and, typically, took one or two days a week off due to his 
left knee.  

Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following actions:

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The veteran should be contacted and 
requested to submit reports or records 
verifying time lost from work due to his 
service-connected left knee disability.  

3.  The RO should again request the 
veteran's medical records from the VA 
medical facilities in Wade Park and 
Lorain, Ohio, or from any other Ohio VA 
facility, reflecting treatment or 
examination at any time since August 
1999, to include all records maintained 
electronically or on microfiche, and to 
include the report of any physical 
examination conducted since the VA 
examination in January 2000.  The RO 
should associate all such records 
received with the claims file.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for a rating in excess of 20 percent for 
his service-connected left knee 
disability.  

If the benefit requested on appeal remains denied, the 
veteran should be furnished a supplemental statement of the 
case containing the laws and regulations pertinent to his 
claim and be given the opportunity to respond.  The case 
should then be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


